Exhibit 10.2

March 16, 2006

Mr. Bruce A. Williamson

79 Wincrest Falls

Cypress, Texas 77429

 

  Re: Third Amendment to October 18, 2002, Employment Agreement

Dear Bruce:

Reference is made to your October 18, 2002, employment agreement (the “Original
Agreement”) with Dynegy Inc. (the “Company”) as amended effective August 17,
2005 and September 15, 2005 (as amended, the “Prior Agreement”). This letter
sets forth the Company’s agreement with you with respect to amending the Prior
Agreement as set forth in this Third Amendment to the Original Agreement (the
“Third Amendment”).

In consideration of the premises and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, you and the Company
agree to amend the Prior Agreement as follows:

I.

Paragraph 2(c) of the Prior Agreement is hereby amended and restated in its
entirety as follows:

“(c) If your employment is terminated during the Term by the Company without
cause or by you due to a resignation following ‘constructive termination’ (as
defined below) other than in such circumstances as contemplated in Paragraph
2(d), you shall receive, in lieu of the payments and benefits described in
Paragraph 3 hereof, severance pay and other benefits under this Agreement which
are equal to the severance pay and other benefits that you would have received
under the Dynegy Inc. Executive Severance Pay Plan (as Amended on September 15,
2005) (the ‘Executive Plan’) as if you were a participant (holding the title of
Chief Executive Officer) in such plan who had satisfied all conditions and
requirements to receive severance pay and other benefits thereunder, but
disregarding for this purpose any provisions related to stock options. In
addition to any severance pay and other benefits for which you are eligible
under the Executive Plan you shall be entitled to a lump sum amount equal to the
value of the 401(k) Plan matching contribution and Portable Retirement Plan
benefit you otherwise would have received through the end of the Term of this
Agreement payable no later than March 15th of the calendar year following your
termination of employment. Any outstanding stock options, restricted stock
awards, phantom stock and other equity-based awards previously granted to you
shall become vested as of your employment termination date.

For purposes of this Agreement, a ‘constructive termination’ shall be deemed to
have occurred in the event that (i) your Base Salary as defined in



--------------------------------------------------------------------------------

Paragraph 3(a) is reduced; (ii) the Company materially breaches this Agreement;
or (iii) your position is relocated outside of the Houston, Texas metropolitan
area. Any resignation by you as a result of assertion of a constructive
termination shall be communicated by delivery to the General Counsel of the
Company by written notice of not less than thirty (30) days, setting forth the
grounds therefor, during which period the Company shall be entitled to cure or
remedy the matters set forth in such notice to your reasonable satisfaction.
Unless you withdraw such notice prior to the expiration of this thirty (30) day
period, such resignation shall take effect upon the expiration of thirty
(30) days from the date of the delivery of the notice. Any other voluntary
resignation by you shall be communicated by thirty (30) days’ advance written
notice delivery to the General Counsel of the Company.”

II.

Paragraph 2(d) of the Original Agreement is hereby amended and restated in its
entirety as follows:

“(d) If your employment is terminated by the Company without cause, or by you
following: a significant diminution in your responsibilities, authority or
duties; a reduction in your Base Salary; relocation of your position outside the
Houston, Texas metropolitan area; or a material breach of this Agreement by the
Company, and such termination occurs within sixty (60) days before or within one
year after the effective date of a ‘change in control’ (as defined below), then
you shall receive the following items as your sole compensation in lieu of the
payments and benefits described in Paragraph 3 hereof: (i) a lump sum cash
payment payable no later than March 15th of the calendar year following your
termination of employment equal to 2.99 times the greater of (a) your average
annual Base Salary and average annual cash bonus amount pursuant to the
Company’s Incentive Compensation Plan as described in Paragraph 3(b) for the
three calendar years immediately prior to the calendar year of your employment
termination date or (b) your annual Base Salary and target annual cash bonus
amount under the Company’s Incentive Compensation Plan as described in Paragraph
3(b) for the year in which your employment is terminated; (ii) a lump sum cash
payment payable no later than March 15th of the calendar year following your
termination of employment in an amount equal to (1) the aggregate annual target
opportunity under the Company’s Incentive Compensation Plan and any other
applicable short term incentive compensation plans or arrangements in which you
participate that could have been earned by you for the fiscal year of the
Company during which such termination of employment occurs (determined as if all
applicable goals and targets had been satisfied in full), multiplied by (2) a
fraction, the numerator of which is the number of days during the period
beginning on the first day of such fiscal year and ending on the date of such
termination of employment, and the denominator of which is three hundred
sixty-five (365); and (iii) for a period of thirty-six (36) months from your
employment termination date, all medical, dental and vision benefits the Company
was maintaining for you and your family as of your

 

2



--------------------------------------------------------------------------------

employment termination date; but the continued medical, dental and vision
benefits referenced herein are contingent upon your payment of your respective
portion of the premium required for each such benefit. Any outstanding stock
options, restricted stock awards, phantom stock and other equity-based awards
previously granted to you shall immediately vest upon a ‘change in control’.

For purposes of this Agreement, ‘change in control’ shall have the same meaning
as specified in Section 2.1 of the first amendment to the Second Supplement to
the Dynegy Inc. Executive Severance Pay Plan (the ‘Executive Plan Second
Supplement’).”

The provisions of this Third Amendment, when executed, shall constitute an
agreement supplemental to and in amendment of the Prior Agreement, and shall be
construed with and as a part of the Prior Agreement. Except as modified and
expressly amended by this Third Amendment, the Original Agreement is in all
respects ratified and confirmed, and all of the terms, provisions and conditions
thereof shall be and remain in full force and effect.

If the foregoing reflects your understanding of the terms amending your Prior
Agreement with the Company, please execute this Third Amendment in the space
provided below and return a copy to me.

 

EXECUTIVE

/s/ Bruce A. Williamson

Bruce A. Williamson DYNEGY INC. By:  

/s/ J. Kevin Blodgett

Name:   J. Kevin Blodgett

Title:

  General Counsel & EVP, Administration

 

3